Pee CuRiam.
The court, during the cross-examination of defendant, permitted plaintiffs’ counsel, over objection, to question defendant concerning a prior transaction in which defendant did not pay plaintiffs for a sign until plaintiffs brought suit and recovered judgment therefor. All of defendant’s assignments of error are based on exceptions to said rulings. When considered in the context of all the evidence herein, the questions to which defendant objected were permissible on cross-examination as bearing on the credibility of his testimony. Moreover, the testimony elicited thereby was of minimal significance.
No error.